Citation Nr: 0926496	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-26 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to service-connected 
ankle disabilities.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

Procedural history

A July 1989 administrative decision by the RO in Oakland, 
California denied the Veteran's claim for service connection 
for hypertension.  The Veteran did not appeal that decision.  

In July 2004, the Veteran filed to reopen his previously 
denied claim for hypertension.  He also filed a claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  In the November 2004 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection for hypertension; the RO also denied the Veteran's 
claim for service connection for bilateral carpal tunnel 
syndrome.  
The Veteran expressed disagreement with that decision in 
February 2005, and the RO provided the Veteran with a May 
2005 statement of the case (SOC) which was also unfavorable 
to the Veteran's claims.  An appeal was perfected with the 
Veteran's submission of a substantive appeal (VA Form 9) in 
July 2005.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Oakland 
RO in March 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

Issues not on appeal

A June 2007 RO rating decision denied a claim of entitlement 
to service connection for a back disability, claimed as 
secondary to the Veteran's service-connected ankle 
disabilities. In a November 2007 decision, the RO denied 
service connection for a back condition on a direct basis.  
Because the Veteran did not file a notice of disagreement to 
his claim of service connection for a back condition on a 
direct or secondary basis, that matter is not before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The June 2007 RO rating decision also continued a 10 percent 
disability rating for a service-connected right ankle 
disability and granted the Veteran's claim for an increased 
rating for his service connected left ankle disability, 
assigning a 20 percent disability rating effective July 19, 
2006.  The Veteran expressed disagreement with the disability 
ratings assigned for his service-connected ankle disabilities 
in April 2008.  A Decision Review Officer (DRO) conducted a 
de novo review of the Veteran's claims and provided the 
Veteran with a November 2008 SOC which continued the 
disability ratings assigned to the Veteran's service-
connected right and left ankle disabilities.  To the Board's 
knowledge, the Veteran has not filed a substantive appeal (VA 
Form 9) with respect to these issues.  They, too, are not 
before the Board.  



Remanded issues

As will be discussed below, the Board is reopening the claim 
of entitlement to service connection for hypertension.  The 
two issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed July 1989 administrative decision, the 
RO denied the Veteran's claim of entitlement to service 
connection for hypertension.

2.  The evidence associated with the claims folder subsequent 
to RO's July 1989 administrative decision includes medical 
evidence which had not been submitted at the time of the last 
prior final denial.  The additionally-received evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1989 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the July 1989 RO administrative decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for hypertension; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for hypertension

The Veteran seeks entitlement to service connection for 
hypertension.  Implicit in his presentation is the contention 
that new and material evidence has been received which 
suffices to reopen the previously-denied claim.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to 
his claim in a letter from the RO dated August 30, 2004, 
which specifically detailed the evidentiary requirements for 
new and material evidence to reopen a previously-denied 
service connection claim, along with the evidentiary 
requirements for service connection.

The August 2004 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for 
hypertension was denied and that this decision was final.  He 
was informed that in order for VA to reconsider this issue, 
he must submit "new and material evidence."  Specifically, 
he was advised that new evidence consists of evidence in 
existence that has been "submitted to the VA for the first 
time."  Material evidence was explained as evidence that 
pertains to the reason your claim was previously denied.  The 
August 2004 VCAA letter further informed the Veteran that:  
"New and material evidence must raise a reasonable 
possibility, that when considered with all evidence of record 
(both old and new), that the outcome (conclusion) would 
change.  The evidence can't simply be redundant (repetitive) 
or cumulative of that which [the RO] had when [the RO] 
previously decided [the Veteran's] claim."  

This language complies with the holding of the Court in Kent.  
The language used in the August 2004 letter substantially 
follows the regulatory language of 38 C.F.R. § 3.156.  The 
Board further notes that the Veteran was provided with 
specific notice as to why his claim was denied and what 
evidence would be material to his claim in the last final 
denial of record.  To wit, the RO informed the Veteran:  
"Your claim was previously denied because there was no 
evidence of hypertension in service.  Therefore, the evidence 
you submit must relate to this fact."  As such, the Veteran 
was advised of the bases for the previous denial and what 
evidence would be necessary to reopen the claim.  See Kent, 
supra.  

In any event, since the claim is being reopened, there can be 
no error based on any inadequate Kent notice.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The August 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

In a August 2004 VCAA letter, the RO informed the Veteran as 
follows:  "If you have any information or evidence that you 
have not told us about or given to us . . . please tell us or 
give us that evidence now."  This request complies with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159 (b) in that the RO informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter dated June 11, 2008 which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the June 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board notes that the Veteran was not provided notice of 
the Court's decision in Dingess prior to the initial 
adjudication of his claim in November 2004.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  However, the Board notes 
that the initial adjudication of the claim occurred prior to 
the VCAA.  Accordingly, preadjudication notice of Dingess was 
therefore a legal and factual impossibility.  Crucially, 
following the issuance of the June 2008 VCAA letter, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  The Veteran's claim was readjudicated 
in a November 2008 Supplemental Statement of the Case (SSOC), 
after the Veteran submitted more evidence.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
has been ably represented by his state service organization.  
He testified at a personal hearing in March 2008 as was 
detailed in the Introduction.

Accordingly, the Board will proceed to a decision as to this 
issue.  



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

For certain chronic disorders, such as hypertension, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See also the Court's discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Continuity of symptomatology

In order to show a chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support a claim. There must be competent medical 
evidence unless the evidence relates to a condition as to 
which lay observation is competent to identify its existence.  
See 38 C.F.R. § 3.303(b) (2008).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains to claims filed on 
or after August 29, 2001.  Because the Veteran's current 
claim to reopen was initiated in July 2004, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Analysis

The Veteran seeks to reopen a claim of entitlement to service 
connection for hypertension, which was finally denied in an 
unappealed July 1989 administrative decision.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for hypertension.

By way of background, the Veteran was separated from service 
in August 1982, at which time he began working at the Menlo 
Park Division of the VA Palo Alto, California Health Care 
System.  The Veteran filed an initial claim of entitlement to 
service connection for hypertension in March 1989.  His claim 
was denied in the July 1989 RO administrative decision.  At 
that time, the evidence of record included the Veteran's 
service treatment records and partial treatment records from 
the VA facility at Menlo Park.  The July 1989 administrative 
decision indicated that hypertension was neither complained 
of nor treated in service or at separation from service.  The 
Veteran was informed of that decision by letter from the RO 
dated July 7, 1989.  He did not appeal.

The Board notes that at least a portion of the Veteran's 
treatment records from Menlo Park were not of record at the 
time of the RO's July 1989 administrative decision.  After 
the July 1989 administrative decision, more treatment records 
from the Menlo Park facility were obtained which included 
elevated blood pressure readings in April 1988 and March 
1989.  See VA treatment records dated April 1988 and March 
1989.  

The Veteran filed to reopen his claim of entitlement to 
service connection for hypertension in July 2004.  VA 
treatment records were obtained from the VA in Palo Alto, 
California which documented several elevated blood pressure 
readings.  Specifically, VA treatment records reflect blood 
pressure readings of 134/92 on April 2002, 174/100 and 140/92 
in May 2002, 144/100 in August 2003 and a "machine reading" 
of 150/133 in October 2003.  These records are new as they 
were not of record at the time of the prior final denial.  
The records are also material in that they relates to an 
unestablished fact necessary to substantiate the claim, 
namely in- service incurrence of disease or injury.

Additionally, the Veteran's VA treatment records since the 
initial July 1989 RO administrative denial documented ongoing 
complaints of hypertension.  See, e.g., VA treatment records 
from Palo Alto dated from April 2002 to March 2008.  The 
Board notes that a clear etiology for the Veteran's 
hypertension was not established.  Further, the Veteran noted 
at the March 2009 VA Travel Board hearing that additional 
treatment records from the Menlo Park Division of the VA Palo 
Alto Health Care System may exist.  See the March 2009 VA 
Travel Board hearing transcript at page 8.  

Thus, the additional evidence establishes a long history of 
hypertension and raises the possibility that hypertension 
existed during the one-year presumptive period under 38 
C.F.R. §§ 3.307, 3.309 (2008).  The Board finds that this 
evidence must be considered in order to fairly decide the 
Veteran's claim.  Accordingly, the Veteran's claim is 
reopened.

The Board wishes to make it clear that the new evidence, 
although adequate for the limited purposes of reopening the 
claim, is not to allow the grant of the benefit sought, 
service connection for headaches.  See Hodge, supra.  For the 
reasons explained in the REMAND section below, the Board 
finds that additional development is necessary before the 
Board may proceed to a decision on the merits of the reopened 
claim.  


ORDER

New and material evidence having been submitted, the request 
to reopen the previously denied claim of entitlement to 
service connection of hypertension is granted.  To that 
extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
appeal must be remanded for further development.



Reasons for remand

VA treatment records from Menlo Park

As noted above, the Veteran has asserted that he received 
treatment at the Menlo Park Division of the VA Palo Alto 
Health Care System while employed at that location shortly 
after leaving military service.  While at least a portion of 
those records have been associated with Veteran's claims 
folder, the Veteran has asserted that additional treatment 
records from that facility which may be pertinent to the 
Veteran's claims on appeal may exist.  The Board finds that 
the statutory duty to assist requires that an additional 
search for such medical reports be undertaken.

Social Security Administration (SSA) medical records

At the March 2009 VA Travel Board hearing, the Veteran 
testified that he is in receipt of SSA disability 
compensation and that his SSA medical records could 
substantiate his claims.  See the March 2009 VA Travel Board 
hearing transcript at page 13.  The claims file does not 
contain any SSA records.  Those records are potentially 
pertinent to the Veteran's claim and therefore should be 
obtained for consideration in connection with the issues on 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation 
benefits].

VA nexus opinions

There is no competent medical opinion of record concerning 
the etiology of Veteran's hypertension.  

With respect to the Veteran's claim for bilateral carpal 
tunnel syndrome, the Veteran was diagnosed with bilateral 
carpal tunnel syndrome in July 2004 after an electromyography 
(EMG) was performed in January 2004.  The Board notes that an 
in-service bilateral ankle injury forced the Veteran to 
abstain from physical duties while in service.  Because of 
these physical limitations, the Veteran was made to be a 
clerk/typist in service.  

A medical nexus opinion is necessary to determine whether the 
Veteran's current bilateral carpal tunnel syndrome is related 
to his in-service duties as a clerk/typist.  The Veteran has 
further asserted that his bilateral carpal tunnel syndrome is 
secondary to his service-connected ankle disabilities, 
because the ankle abilities have caused the Veteran to 
utilize walking devices such as crutches and canes since 
1982, placing additional strains on his wrists.  See the VA 
Travel Board Hearing transcript at page 11.  The there is no 
competent medical nexus opinion of record concerning the 
Veteran's bilateral carpal tunnel syndrome on a direct or 
secondary basis. 

In light of the above discussion, the finds that VA medical 
nexus opinions should be obtained.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should attempt to obtain copies 
of the Veteran's VA treatment records 
from the Menlo Park Division of the VA 
Palo Alto Health Care System.  All 
efforts in this regard should be 
documented in the claims folder.

2.  VBA should attempt to obtain copies 
of the Veteran's SSA disability 
determination records, including copies 
of all medical records relied upon in 
reaching that determination.  All efforts 
in this regard should be documented in 
the claims folder.

3.  VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
hypertension is related to his military 
service.  The physician should also 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
bilateral carpal tunnel syndrome is 
related to his military service and/or 
his service-connected ankle disabilities.  
If the reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the Veteran may be 
scheduled.  The resulting medical 
opinions should be associated with the 
Veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then readjudicate 
the issues of entitlement to service 
connection for hypertension and 
entitlement to service connection for 
bilateral carpal tunnel syndrome on a 
direct basis as well as secondary to his 
service-connected ankle disabilities.  If 
the benefits sought on appeal remain 
denied, in whole or in part, the Veteran 
and his representative should be provided 
with a statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


